DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 21 August 2018 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on  08/21/2018, 10/05/2018, 10/14/2019, 02/25/2020, 05/06/2020, 08/05/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-8 and 12 in the reply filed on 24 June 2021 is acknowledged. Claims 2 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 June 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navarro (US20150060737A1 – cited in the IDS).
	Claims 1, 5 and 6: Navarro discloses a composite film with a carbon nanofiller and a conductive polymer dispersant (abs, examples).  In particular, Navarro discloses a conductive thiophene or aniline polymer having a preferred MW of 2000 to 1000 g/ mol (¶13, 14 and examples). It is noted that the bonding is met since the dispersant is interacting with the nanofiller to achieve the dispersion.
	Claim 3: Navarro discloses the carbon nanofiller being graphene (¶20).
	Claim 4: Navarro discloses various loading amounts such as 0.05 % of MWCNT and 0.5 % of the dispersant (example 3).
	Claim 7: Navarro discloses the dopant feature (¶19, example 1).
	Claims 8 and 12: Navarro discloses the composite film coated onto substrates to arrive at various conductive end-products (abs, ¶2-4, example 4 and claim 15).
Claim(s) 1, 4-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon 215 (US-20070078215-A1).
	Claims 1, 5 and 6: Yoon 215 discloses a composite film with a carbon nanotube component and a conductive polymer dispersant having high affinity with the carbon nanotubes – thus meeting the claimed bonding limitation (abs, ¶14-26).  In particular, Yoon 215 discloses a conductive thiophene polymer having a preferred MW of 7000 g/mol (examples 5-7). 

	Claim 7: Yoon 215 discloses the dopant feature (¶66 and 72).
	Claims 8 and 12: Yoon 215 discloses the film coated onto substrates to arrive at various conductive end-products (abs, ¶5, 6).
Claim(s) 1, 3, 5, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu NPL ("Soluble P3HT-Grafted Graphene for Efficient BilayerHeterojunction Photovoltaic Devices." ACSNano,4(10),5633-564) with Liu ("End Group Modification of Regioregular Polythiophene through Postpolymerization Functionalization." Macromolecules 2002, 35, 9882-9889) as an evidentiary reference cited in Yu NPL.
	Claims 1, 3, 5 and 6: Yu NPL discloses a P3HT-grafted graphene for a photovoltaic device (abs, Fig 1 and 6 with accompanying text).  In particular, Yu NPL discloses the conductive thiophene polymer P3HT synthesized as disclosed in Liu (pp 5635) – it is noted that Liu discloses the P3HT having a preferred MW of 7000 g/mol (Liu: abs, examples). 
	Claims 8 and 12: Yu NPL discloses the film coated onto substrates to arrive at various conductive end-products (abs, Fig 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon (US-20080088219-A1) discloses a transparent electrode made of CNTs and a conductive polymer dispersant.
Jo NPL discloses a dispersion of reduced graphene nanosheets with a conducting polymer dispersant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764